Case 1:16-cv-00041-CFC Document 377 Filed 07/16/20 Page 1 of 3 PagelD #: 15369

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

F’REAL FOODS, LLC and RICH _ )
PRODUCTS CORPORATION, )
)

Plaintiffs, )

)

Vv. ) Civil Action No. 16-41-CFC

)

HAMILTON BEACH BRANDS, )
INC. and HERSHEY CREAMERY _ )
COMPANY, )
)

Defendants. )

ORDER

Pending before me is Defendants’ Motion for A Stay of A Permanent
Injunction and Recall. D.I. 313. I issued earlier today an order granting in part
and denying in part Plaintiffs’ motion for a permanent injunction and recall. D.I.
376. I denied Plaintiffs’ motion insofar as it sought to enjoin sales of Defendants’
BIC3000-DQ blender to Dairy Queen; I granted the motion insofar as it sought to
enjoin sales of and recall Plaintiffs’ MIC2000 blender used connection with
Hershey Creamery Company’s Shake Shop Express program. Defendants seek a
stay of the injunction and recall I granted pending appeal. D.I. 314 at 1.

In deciding whether to exercise their discretion to issue a stay pending an
appeal, courts consider four factors: “(1) whether the stay applicant has made a

strong showing that he is likely to succeed on the merits; (2) whether the applicant
Case 1:16-cv-00041-CFC Document 377 Filed 07/16/20 Page 2 of 3 PagelD #: 15370

will be irreparably injured absent a stay; (3) whether issuance of the stay will
substantially injure the other parties interested in the proceeding; and (4) where the
public interest lies.” Standard Havens Prod., Inc. v. Gencor Indus., Inc., 897 F.2d
511, 512 (Fed. Cir. 1990) (citations omitted).

With regards to the first factor, Defendants argue that they have a strong
likelihood of success on appeal because (1) I erred in determining that a Japanese
publication was not admissible at trial because it was not publicly available prior
art and (2) Judge Sleet, who previously presided over the case, erred in construing
certain claims of the asserted patents. I disagree. My evidentiary ruling was
consistent with sworn declarations and briefing filed by Defendants (D.I. 194 at 2;
D.I. 194-2; D.I. 194-3), and will be reviewed under an abuse of discretion standard.
I am also not persuaded that the extrinsic evidence cited by Defendants in their
motion will cause the Federal Circuit to construe the disputed claim limitations
differently than Judge Sleet did. Accordingly, a stay is not warranted under factor
one.

With regards to the second and third factors, Defendants state only that
“(t]he injunction and recall will force Defendants to lose sales and exit the market
(destroying Hamilton Beach’s relationship with Dairy Queen), and thereby result
in loss of customer goodwill and market share, both of which have been to be

irreparable harms.” D.I. 314 at 8. Because I denied Plaintiffs’ request for an
Case 1:16-cv-00041-CFC Document 377 Filed 07/16/20 Page 3 of 3 PagelD #: 15371

injunction to enjoin the sales of the BIC-3000-DQ to Dairy Queen, this argument is
moot.
Finally, with respect to the fourth factor, I am not persuaded that the public
will be harmed if it is denied access to Shake Shop Express milkshakes.
WHEREFORE, in Wilmington, this Sixteenth day of July in 2020, IT IS
HEREBY ORDERED that Defendants’ Motion for A Stay of A Permanent

Injunction and Recall (D.I. 313) is DENIED.

C4 GC_7

United States District Jegé Jes
